DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on January 31st, 2022, amended claims are 1, 4, 6, 8, 10, 11, and 16 are entered. Claim 5 is cancelled.
Response to Arguments
Applicant's remarks and amendments with respect to the claim objections have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered.  The rejections are withdrawn in view of the amendment.
Applicant’s arguments with respect to claim(s) 1-4 and 6-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on January 31st, 2022 regarding the rejections of Claims 16-18 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. The rejections have been maintained and further clarified below.
At Pg. 11 of the Reply, Applicant argues that the IOP measuring methodology and device of Papritz, which requires measuring force at a predetermined “flattened area”, is inapposite to that of Harosi, which is based on averaging of measurements taken at multiple corresponding areas of contact. Examiner respectfully disagrees. Although Harosi has the ability to calculate averages using multiple measurements, Harosi can also use a single data pair to determine IOP (Column 6 Lines 14-15). Furthermore, Harosi discloses measuring intraocular pressure by using flattened area (Element 56; Figure 4) in the process. Therefore, it is unclear as to why the device of Papritz is inapposite to that of Harosi. 
Futher, at Pg. 11-12 of the Reply, Applicant alleges that there is no motivation to combine Papritz and Harosi. Examiner respectfully disagrees. It is well-settled that the suggestion to combine need not come from the reference itself. Harosi and Papritz both disclose tonometers for measuring intraocular pressure. The improvement that Harosi provides is its technological update that provides the digital processing of the force and image signals to accurately calculate IOP (Harosi Column 6 Lines 10-35). “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.”  MPEP 2144 I.  
Claim Objections
Claims 3, 6, 9, 12, 14-15, and 17-18 and objected to because of the following informalities: 
Claim 3 recites “dispose” in line 3, but should recite “disposed”
Claim 6 recites “stream and” in line 2, but should recite “stream or”
Claim 6 recites “of said images” in line 3, but should recite “from said images”
Claim 9 recites “and” in line 2, but should recite “or”
Claim 9 recites “stream and” in line 3, but should recite “stream or”
Claim 9 recites “of said images” in line 3, but should recite “from said images”
Claim 12 recites “stream and” in line 2, but should recite “stream or”
Claim 12 recites “of said images” in line 3, but should recite “from said images”
Claim 14 recites “and” in line 2, but should recite “or”
Claim 14 recites “and” in line 3, but should recite “or”
Claim 14 recites “of said images” in line 3, but should recite “from said images”
Claim 15 recites “configure to” in line 1, but should recite “configured to”
Claim 17 recites “said video stream” in lines 2-3, but should recite “a video stream”
Claim 17 recites “and” in line 3, but should recite “or”
Claim 17 recites “said still photo” in line 3, but should recite “a still photo”
Claim 17 recites “of said images” in line 3, but should recite “from said images”
Claim 18 recites “configure to” in line 1, but should recite “configured to”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "said image sensor" in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller et al (U.S. Patent Publication No. 2013/0211285).
Regarding Claim 1, Fuller discloses a device for measuring intraocular pressure (IOP) (ICP measuring system 100; [0086]; Examiner’s Note: Although this invention discloses an ICP measuring system, intraocular pressure (IOP) is also measured throughout ICP measuring system. See [0010-0015] for more information regarding the close relationship between IOP and ICP) comprising: 
a head section (upper half portion of measuring system 100; Figure 1) comprising a contact surface (osculator 135; [0053]) configured to apply a force (applying a force so as to at least partially applanate (i.e., flatten) or osculate (i.e., curve match), hereinafter referred to as "osculate” or "osculating”; [0011]) to a portion of an eye (ocular globe 15) surface (a movable optical module 102 that engages with the osculator 135…Motion of optical module 102 to applanate a portion of ocular globe 15 may be manual or automatic; [0086]); 
a contact sensor (osculator 135) configured at said contact surface of said head section (Figure 1); 
an image sensor (image sensor 50; optical module 102 collects retinal images) disposed in said head section (Figures 1-2) and configured to receive images comprising contact area where at least said portion of said eye surface is in contact with said contact surface of said head section (Flattened cornea 20 can be visualized and the area of osculation determined by imaging cornea-osculator interface 34 using an image sensor illuminated by any wavelength sensitive to the image sensor; [0094]; The system may be configured such that during operation it concurrently applies a force to the subject’s ocular globe and collects, from an image collector, images from at least one of an intraocular blood vessel of a subject’s eye and an interface between the osculation area and the ocular globe of the subject's eye; [0079]); and 
a microprocessor (electronics module 108) in communication with said contact sensor and said image sensor (Electronics module 108 contains units adapted to control and modulate the device's actions and operations. Optical module 102 collects retinal images simultaneously with electronic module 108 collecting force and position data from force transducer 105 and position sensor 106, respectively; [0086]), 
wherein when said contact sensor makes contact with said portion of said eye surface said head section applies said force (a movable optical module 102 that engages with the osculator 135… Motion of optical module 102 to applanate a portion of ocular globe 15; [0086]), said image sensor receives said images (Optical module 102 collects retinal images simultaneously with electronic module 108 collecting force and position data from force transducer 105 and position sensor 106, respectively; [0086]), and said microprocessor computes IOP of said eye as a function of said force applied when at least one of said images comprises said contact area (the methods suitably include estimating the intraocular pressure that collapses the intraocular blood vessel by correlating one or more images of the osculated portion of the subjects ocular globe to the applied force corresponding to the one or more images of the osculated portion of the subject’s ocular globe. The user may image the osculated portion of the subject’s ocular globe while applying a first, reference osculation force. Subsequent to or continuous with application of this first reference force, a known increasing force is continuously applied while images of the osculated area are simultaneously obtained; [0048]) that corresponds to a predetermined value (3.06 mm; [0093], [0148]; Figure 20), and outputs said computed IOP (Estimation of the intraocular pressure at which a central retinal vessel will collapse may be performed by analyzing synchronized retinal images, osculation surface images and force application data. This estimation may be performed during or after the ocular globe has been osculated…In some embodiments of the present invention, the methods include automated or semi-automated determination of the pressure that collapses the intraocular blood vessel [0054-0055]).

Regarding Claim 2, Fuller discloses wherein said contact sensor comprises an annular circular sensor (osculating surface; [0117]).

Regarding Claim 3, Fuller discloses a housing (Examiner’s Note: the outermost casing of device serves as the housing; See highlighted portion Annotated Figure 1 below); and a rod (transducer pivot arm 116) protruding from said housing and having said head section dispose on a portion of said rod protruding from said housing ([0089]; Figure 1).  

    PNG
    media_image1.png
    685
    482
    media_image1.png
    Greyscale

Annotated Figure 1
(electronics module 108) is configured in said housing (See highlighted portion in Annotated Figure 2 below).

    PNG
    media_image2.png
    646
    476
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding Claims 6 and 12, Fuller discloses an image processor (image collectors; [0051, 0056, 0069-0070, 0077-0079, 0084]) in communication with said image sensor (image sensor 50; [0164]) and outputting at least one of a video stream (video monitor; [0088]) and a still photo of said images received by said image sensor (review the osculation force and the images of the retina on display 112; [0086]).  

Regarding Claim 7, Fuller discloses wherein said image sensor is in communication with said microprocessor (Electronics module 108 contains units adapted to control and modulate the device's actions and operations. Optical module 102 collects retinal images simultaneously with electronic module 108; [0086]).

(review the osculation force and the images of the retina on display 112; [0086]).  

Regarding Claims 9 and 14, Fuller discloses a monitor in communication with at least one of said image sensor (image sensor 50; [0164]) and said image processor to display at least one of said video stream (video monitor; [0088]) and said still photo of said images received by said image sensor (review the osculation force and the images of the retina on display 112; [0086]).  

Regarding Claims 10 and 15, Fuller discloses a controller configured to receive user input to adjust said force applied to said eye surface (The at least partially osculated portion of the subjects ocular globe suitably includes a portion of the sclera, a portion of the cornea, or even both. This may be affected by a manually-controlled device or by an automated or computer controlled device. The user may suitably osculate the ocular globe by pressing directly on the ocular globe. Alternatively, the user may press on an eyelid of the subject so as to osculate the ocular globe; [0047]).  

Regarding Claim 11, Fuller discloses a device for measuring intraocular pressure (IOP) (ICP measuring system 100; [0086]; Examiner’s Note: Although this invention discloses an ICP measuring system, intraocular pressure (IOP) is also measured throughout ICP measuring system. See [0010-0015] for more information regarding the close relationship between IOP and ICP) comprising: 
a head section (upper half portion of of measuring system 100; Figure 1) comprising a contact surface (osculator 135; [0053]) configured to apply a force (applying a force so as to at least partially applanate (i.e., flatten) or osculate (i.e., curve match), hereinafter referred to as "osculate” or "osculating”; [0011]) to a portion of an eye (ocular globe 15) surface (a movable optical module 102 that engages with the osculator 135…Motion of optical module 102 to applanate a portion of ocular globe 15 may be manual or automatic; [0086]); 
an image sensor (image sensor 50; optical module 102 collects retinal images) configured in said head section (Figures 1-2) to receive an image at least of said portion of said eye surface (Flattened cornea 20 can be visualized and the area of osculation determined by imaging cornea-osculator interface 34 using an image sensor illuminated by any wavelength sensitive to the image sensor; [0094]; The system may be configured such that during operation it concurrently applies a force to the subject’s ocular globe and collects, from an image collector, images from at least one of an intraocular blood vessel of a subject’s eye and an interface between the osculation area and the ocular globe of the subject's eye; [0079]) and to output data representative of said image; and 
a microprocessor (electronics module 108) in communication with said image sensor (Electronics module 108 contains units adapted to control and modulate the device's actions and operations. Optical module 102 collects retinal images simultaneously with electronic module 108 collecting force and position data from force transducer 105 and position sensor 106, respectively; [0086]), 
wherein said microprocessor receives said data representative of said image when said head section applies said force (Optical module 102 collects retinal images simultaneously with electronic module 108 collecting force and position data from force transducer 105 and position sensor 106, respectively; [0086]),
processes said data with respect to a selectively preset or input reference frame (The user may image the osculated portion of the subjects ocular globe while applying a first, reference osculation force. Subsequent to or continuous with application of this first reference force, a known increasing force is continuously applied while images of the osculated area are simultaneously obtained; [0048]) (3.06 mm; [0093], [0148]; Figure 20),
computes IOP of said eye as a function of said force applied when said data representative of said image of said portion of said eye surface (the methods suitably include estimating the intraocular pressure that collapses the intraocular blood vessel by correlating one or more images of the osculated portion of the subjects ocular globe to the applied force corresponding to the one or more images of the osculated portion of the subject’s ocular globe; [0048]) corresponds to said predetermined value (3.06 mm; [0093], [0148]; Figure 20), and
outputs said computed IOP (Estimation of the intraocular pressure at which a central retinal vessel will collapse may be performed by analyzing synchronized retinal images, osculation surface images and force application data. This estimation may be performed during or after the ocular globe has been osculated…In some embodiments of the present invention, the methods include automated or semi-automated determination of the pressure that collapses the intraocular blood vessel [0054-0055]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Papritz et al (U.S. Patent No. 3,070,997; previously cited) in view of Harosi (U.S. Patent No. 5,671,737; previously cited).
Regarding Claim 16, Papritz discloses a device (applanation tonometer) for measuring intraocular pressure (IOP) comprising: 
a head section (body 40; Figure 4) comprising a contact surface (plane surface 41) configured to apply a force (consequently tending to press the surface 41 of the measuring body 40 against the cornea C of the eye; Column 5 Lines 21-22) to a portion of an eye surface (cornea C);
 a split-image prism (two oppositely inclines prism surfaces 42 and 43) configured in said head section (Figure 4) with respect to said contact surface (plane surface 41) to receive an image at least of said portion of said eye surface (cornea C) and to convertPage 23 of 2568311-17 NON-PROVISIONAL APPLICATION said received image of said portion into a split image comprising two semicircles of said received image (the normally circular contour or circumference of the flattened area is generally seen as two laterally displaced semi circles for instance as indicated in dotted lines in FIG. 5; Column 4 Lines 47-50); 
an image processor configured in said head section to receive said split image and to output data representative of said split image (the section line of the prism surfaces and the refraction in dexof the material itself effect that a picture observed through the disc 39 and the prism body 40 is displaced by each prism by 1.53 mm. and since the prisms limited by surfaces 42 and 43 will displace each half of the picture observed through body 38 in opposite directions, such picture halves will appear displaced by 3.06 mm. relatively to each other; Column 3 Lines 57-64); and 
processes said data to determine relative position of inner edges of said two semicircles with respect to each other (observing the circumference of the flattened area through an optical system in which the circumference of the area is optically divided in two semi-circles which are optically displaced relatively to each other by a distance equal to the diameter of the predetermined flattened area, the prescribed area size being adjusted when its diameter equals the said distance of the optical displacement; Column 2 Lines 24-31), 
computes IOP of said eye as a function of said force applied when inner edges of said two semicircles touch each other at a midpoint of excursion of said two semicircles, and outputs said computed IOP (With increasing pressure of the body 40 against the eye the diameter of the flattened area increases and therefore the near ends of the displaced semi circles (FIG. 5) gradually approach each other until both semi circles will be seen as a continuous S-shaped line as indicated in full lines in FIG. 5, when the diameter D (FIG. 4) of the flattened area exactly equals 3.06 mm. When this condition is adjusted the tonometric pressure may directly be read on the scale 34 which directly indicates the applied force in grams; Column 4 Lines 50-59).
Papritz fails to disclose a microprocessor in communication with said image processor, wherein said microprocessor receives said data representative of said image when said head section applies said force. 
Harosi discloses a microprocessor (CPU 20) in communication with said image processor (video camera 18), wherein said microprocessor receives said data representative of said image when said head section applies said force (The force of this contact is measured with a force transducer 12 that provides digital signals that represent the force between probe 30 and cornea 4…Video camera 18 provides to CPU 20 digital data representing video images of the area of contact between probe window and cornea; Column 3 Lines 17-40; CPU 20 thus receives digital counts from force transducer 12 at a rate of about 5 per second, and video image signals from video camera 18 at a rate of about 30 per second. The CPU synchronizes the data so that the force values are associated with corresponding areas of contact value; Column 6 Lines 10-14; Column 6 Lines 35-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the image teachings of Harosi into those of Papritz in order to (Harosi Column 6 Lines 10-35).

Regarding Claim 17, Papritz fails to disclose a monitor in communication with at least one of said image sensor and said image processor to display at least one of said video stream and said still photo of said images received by said image sensor.  
Harosi discloses a monitor (monitor 22) in communication with at least one of said image sensor and said image processor to display at least one of said video stream and said still photo of said images received by said image sensor (CPU 20 can then cause a visual display of the results on a video monitor 22 positioned to be seen by the user during the test; Column 3 Lines 49-51).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the monitor teachings of Harosi into those of Papritz in order to provide the user visual feedback (Harosi Column 6 Lines 51-59).

Regarding Claim 18, Papritz fails to disclose a controller configure to receive user input to adjust said force applied to said eye surface.  
Harosi discloses a controller (mechanical manipulator) configure to receive user input to adjust said force applied to said eye surface (Column 7 Lines 5-15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the manipulator teachings of Harosi into those of Papritz in order to allow the user to manipulate the probe (Harosi Column 7 Lines 5-15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791